Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Greene County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
After a search of his cell revealed a container of orange-colored liquid, petitioner was charged with, and ultimately found guilty of, violating a prison disciplinary rule prohibiting inmates from possessing alcoholic beverages. The nature of alcoholic beverages is a matter of common knowledge and, therefore, scientific testing is not required (see, Matter of Lanham v Coombe, 233 AD2d 629, 630). The correction officers’ observations that the liquid substance looked and smelled like alcohol, together with the misbehavior report indicating that petitioner admitted that the substance was alcohol, provide substantial evidence to support the determination (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). Petitioner’s testimony to the contrary merely created a credibility issue for the Hearing Officer to resolve (see, id.). Furthermore, notwithstanding the fact that petitioner failed to preserve his claim of Hearing Officer bias (see, Matter of Jones v Coombe, 232 AD2d 685), we nevertheless would find that the record fails to indicate that the outcome of the hearing flowed from any alleged bias (see, Matter of Barnhill v Coombe, 239 AD2d 719, 721). Petitioner’s remaining contentions have been reviewed and found to be without merit.
Mikoll, J. P., Crew III, White, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.